DETAILED ACTION
	In Reply filed on 25 June 2021, claims 8-16 and 21-32 are pending. Claims 13-16 are currently amended. Claims 1-7 and 17-20 are canceled, and claims 21-32 are newly added. Claims 8-16 and 21-32 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of Invention II with traverse in the reply filed on 06/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 21 and 31, the phrase "in an instance" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the limitations following the phrase would be interpreted as a part of the claimed limitation.  
Claims 22-29 are rejected under 35 U.S.C. 112(b) as being dependent from claim 21. 
Appropriate clarification of correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Millar (US 20160067918 A1).
Regarding claim 30, Millar teaches a method of making a 3D object within a support matrix in freeform printing (abstract, ¶ [0001]-¶ [0002]). A system 100 includes a support matrix 140 confined by a container 150, and the support matrix 140 can be of a material, for example, an aerogel or a gelled ionic liquid (¶ [0041], ¶ [0043]; FIGURE 1). In some embodiment, the support matrix is a gelled ionic liquid including fumed silica and mineral oil as a gelling agent and an ionic liquid, respectively (¶ [0017], ¶ [0061], ¶ [0066]; claims 10, 12). Millar also teaches that the ionic liquids gelled with fumed silica can form support matrices that can withstand the significant weight of the feed material, thereby rendering the material suitable for supporting printed objects made of high density feed material such as metals, or large sized printed objects, and fumed silica is a refractory gelling agent that imparts shear thickening and thixotropic properties to the gel it produces (¶ [0021]). The fumed silica present in the gelled ionic liquid is in an amount of about 5% to 10 % by weight, or a percentage between any of these values (¶ [0021], ¶ [0022]). 
Millar does not anticipate that the recited concentration of the fumed silica in mineral oil is between about 4 % (w/v) and about 8 % (w/v). However, in consideration of the known density of the mineral oil (i.e., around 0.8 – 0.87 g/cm3, see, for example, https://en.wikipedia.org/wiki/Mineral_oil) and assuming that the majority of the rest liquid is the mineral oil, Millar teaches that the concentration of the fumed silica in the oil is about between about 4 % (w/v) and about 9 % (w/v).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Claims 8-10, 14-16, 21-23, 27-29, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (ACS Appl. Mater. Interfaces 2017, 9, 23, 20057–20066, hereinafter Jin) in view of Millar.
Regarding claims 8 and 21, Jin teaches that a yield-stress support bath material in which a hydrophobic printing ink is injected in fluid form into the formed yield-stress support bath material to form an intermediate article having a size and a shape, rheological properties of the yield-stress support bath material are suitable such that the size and the shape of the intermediate article remain substantially unchanged without curing or cross-linking the hydrophobic printing ink (page 20057, column 2: as a functional support bath material to enable an alternative “printing-then-solidification/curing/gelation,” a three-dimensional (3D) structure does not undergo any phase change until the complete structure is fabricated; the printed structure is 
However, Jin does not specifically teach that the yield-stress support bath material comprises fumed silica dispersed in a volume of an oil. 
Millar teaches a method of making a 3D object within a support matrix in freeform printing (abstract, ¶ [0001]-¶ [0002]). In some embodiment, the support matrix is a gelled ionic liquid including fumed silica and mineral oil as a gelling agent and an ionic liquid, respectively (¶ [0017], ¶ [0061], ¶ [0066]; claims 10, 12). Millar also teaches The ionic liquids gelled with fumed silica can form support matrices that can withstand the significant weight of the feed material, thereby rendering the material suitable for supporting printed objects made of high density feed material such as metals, or large sized printed objects, and fumed silica is a refractory gelling agent that imparts shear thickening and thixotropic properties to the gel it produces (¶ [0021]). The fumed silica present in the gelled ionic liquid is in an amount of about 5% to 10 % by weight, or a percentage between any of these values (¶ [0021], ¶ [0022]). Although Millar does not explicitly teach that the mass of fumed silica is substantially dispersed in the volume oil, it is obvious to one of ordinary skill in the art that a solute, fumed silica, is substantially dispersed in a solvent, oil, in order to obtain the fumed silica liquid having uniform properties all over the volume of oil mixture. 
Jin with the support bath material, such as the gelled ionic liquid comprising fumed silica and mineral oil, as taught by Millar in order to obtain known results or a reasonable expectation of successful results of withstanding weight of the feed material for supporting printed objects by using fumed silica which is a refractory gelling agent that imparts shear thickening and thixotropic properties to the gel it produces (Millar: derived from ¶ [0021]). 
Regarding claims 9 and 22, Jin in view of Millar teaches that the oil is a mineral oil (Millar: ¶ [0017]; claim 12). The motivation to combine applied to claims 8 and 21 equally applies here. 
 Regarding claims 10 and 23, Jin in view of Millar teaches that a concentration of the fumed silica in the oil is between about 4 % (w/v) and about 8 % (w/v) (Millar: ¶ [0017], ¶ [0021]: the fumed silica present in the gelled ionic liquid is in an amount of about 5 % to 10 % by weight, or a percentage between any of these values). Although modified Jin does not anticipate the recited concentration between about 4 % (w/v) and about 8 % (w/v), in consideration of the known density of the mineral oil (I.e., around 0.8 – 0.87 g/cm3, see for example, https://en.wikipedia.org/wiki/Mineral_oil) and assuming that the majority of the rest liquid is the oil, modified Jin teaches that the concentration of the fumed silica in the oil is about between about 4 % (w/v) and about 9 % (w/v).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claims 14 and 27, Jin teaches that the hydrophobic printing material comprises a cross-linking material (abstract: fabricating several complicated structures made of various liquid build materials, including alginate with ionic cross-linking, gelatin with thermal cross-linking, and SU-8 with photo-cross-linking; FIGURES 3a, 4a, 5a). 
Regarding claims 15 and 28, Jin teaches that the hydrophobic printing material, once formed as the intermediate article in the yield-stress support bath, can be cross-linked by thermal curing (for gelatin), ultraviolet curing (for SU-8), or chemical activation (for alginate) (abstract: “printing-then-solidification” additive manufacturing approach to extrude complex three-dimensional (3D) structures made of various liquid build materials; abstract: fabricating several complicated structures made of various liquid build materials, including alginate with ionic cross-linking, gelatin with thermal cross-linking, and SU-8 with photo-cross-linking; FIGURES 3a, 4a, 5a).
Regarding claims 16 and 29, Jin teaches that the cross-linking material comprises at least one of: a hydrophobic cross-linking material, polydimethylsiloxane, SU-8 resin, or an epoxy-based conductive material (alginate: page 20060 column 2 – pages 20062 column 2, FIGURE 3a; SU-8: page 20063 column 2 – page 20064 column 1, FIGURE 5a).
Regarding claims 30 and 31, Jin in view of Millar teaches all the claimed limitations as presented in the above paragraphs regarding claims 8-10 and 21, and the motivation to combine applied to claims 8 and 21 equally applies here. 
Claims 11-13, 24-26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Jin and Millar as applied to claims 8, 21, and 30, and further in view of Wang et al. (US 20190092951 A1, hereinafter Wang).  
Regarding claims 11-13, 24-26, and 32, Jin in view of Millar teaches all the claimed limitations but does not specifically teach that (A) the fumed silica comprises fumed silica nanoparticles (claims 11 and 24), (B) an average dimension (or diameter) of the fumed silica nanoparticles is between about 5 nm and about 50 nm (claims 12, 25, 32), and (C) the average dimension is an average diameter, said average diameter of the fumed silica nanoparticles being about 20 nm (claims 13 and 26). 
Wang teaches methods for continuously forming a 3D body from photocurable compositions (abstract). The compositions comprise one or more fillers such as fumed silica (i.e., amorphous silica having the particle size of about 5-50 nm and a surface area of about 50-600 m2/g) to tune the properties of the compositions (¶ [0061]). Thus, Wang teaches that fumed silica is amorphous nanoparticles having the size of about 5-50 nm (as recited claims 11-12, and 24-25). Although Wang does not anticipate the average diameter of the fumed silica nanoparticles is about 20 nm, Wang teaches that the average diameter of the fumed silica nanoparticles is about 5 - 50 nm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  And also, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the fumed silica of modified Jin with the fumed silica of amorphous silica nanoparticles having the size of about 5-50 nm as taught by Wang in order to yield known results or a reasonable expectation of obtaining sufficient shear-thinning properties and transparency of the compositions (Wang: derived from ¶ [0004]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tibbits (US 20180281295 A1) teaches additive manufacturing in gel-supported environment (abstract). 
Angelini (US 20180021140 A1) teaches high speed 3D printing system for wound and tissue replacement in a yield-stress fluid (abstract, FIGIRES 8-10). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        /LEITH S SHAFI/Primary Examiner, Art Unit 1744